DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Namely, Phillips expressly teaches geofencing for multiple purposes including alerting a second user when a portable device crosses a geofence ([0110]), as well as teaching routing and mapping of users ([0139], [0074]). Updated rejections in view of the amendments, as best understood by the examiner in light of the rejections under 35 USC 112, are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the communication module is required to communicate with one of or all of the following devices. There is no conjunction in claim 13 denoting an inclusive or exclusive list of devices.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said service provider smart phone" in element “n”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a service provider application” in element “n”. It is unclear if this is the same as the “service provider mobile application” of element “j”.
Claim 1 recites “said service provider use said access information from said access control module to enter said” in element “p”. It appears the claim element is incomplete and it is unclear what is being entered.
Claim 1 recites “said geofence receives location information of from said service provider smart phone” in element “q”. It appears the claim element is incomplete as it is unclear what the geofence receives location information of.
Claim 1 recites “said service provider application using said route from said service provider route algorithm generator and said geofence location of said service provider smart phone monitors said at least one service provider using said geofence location of said service provider smart phone” in element “r”. It is unclear if the “geofence” is being used in the usual and customary manner to be a radius or area around a point location, or if the term is being used to define a region surrounding a service provider device.
Claim 1 recites “calculates a completion time for said at least one assignment to said client mobile application” in element “t”. It is unclear how the calculation to an application is performed.

Claim 15 recites “receiving location information about said geofence from said service provider smart phone” in element “g”. It is unclear if this is the same geofence associated with the apartment property from element “xi”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) in view of Phillips et al. (US 2018/0124564) and Banczak (US 2018/0350223).

Regarding claim 1, Alonso teaches:
A system for providing at least one assignment for at least one service provider for at least one apartment property and monitoring said at least one service provider and providing estimate of completion times of said at least one assignment to at least one client, the system comprising: 
a) a webserver ([0054]) having a scheduler module (FIG. 5); 
b) a work queue management module (maintenance schedules [0084]); 
c) an order management module (order management [0082] – [0083]); 
e) a fulfillment manager (order management [0082] – [0083]); 
f) a service provider module (personnel management [0040]); 
g) a task quota module (maintenance task management [0040]); 
h) an access control module (access [0041]); 
i) a communication module (E-mail system [0044]); 
j) a service provider having a service provider mobile (PDA [0082] – [0083]) and said service provider mobile device having a service provider mobile application; 
k) a client having a client mobile device and said client mobile device having a client mobile application ([0054], [0097] – [0099]);
l) an administration module used to manage the at least one service provider using the system (administrative page, FIG. 3);
Alonso fails to expressly disclose:
d) a service provider route algorithm generator;
m) a geofence; 
n) said service provider smart phone having a service provider application that is wirelessly in communication with said a service provider module and said geofence; 
o) said service provider smart phone receives at least one service request from said service provider module, a route from said service provider route algorithm generator 
q) said geofence receives location information of from said service provider smart phone; 
r) said service provider application using said route from said service provider route algorithm generator and said geofence location of said service provider smart phone monitors said at least one service provider using said geofence location of said service provider smart phone; 
s) said service provider application communicates said geofence location of said service provider smart phone to said service provider module and said service providers module communicates said geofence location of said service provider smart phone to said administration module and said administration module communicates with said fulfillment manager to update said service request; and 
t) said client with said client mobile device and said client mobile device having a client mobile application receives said route and said geofence location of said service provider smart phone and said service provider module calculates a completion time for said at least one assignment to said client mobile application.
However, Phillips teaches geofencing for task assignment and notification purposes, including the use of various specific wireless technologies (ABSTRACT, [0090], FIG. 6), notification on a first device when a second user is within a threshold distance (geofence), providing mapping and routing information ([0076], [0085] – [0088], [0139]) to monitor and improve employee efficiency and provide notifications when users enter/exit a geofence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the geolocation tracking and routing processes and geofencing for tasks of Phillips in the service provider device of Alonso for the predictable benefit of alerting the service provider of tasks when they are near the location the tasks are to be performed and notifying the client when the service provider is within the geofence area.
Alonso in view of Phillips teaches scheduling maintenance staff and capturing client incidents in combination with security and access tracking functions, but fails to expressly disclose:
access information from said access control module; and
p) said service provider use said access information from said access control module to enter said; 
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso and Phillips for the predictable advantage of controlling building access remotely.

Regarding claim 2, Alonso teaches:
The system of claim 1 wherein the order management module includes data specific to at least one manager, at least one customer, at least one service to be provided, at least one service time slot and at least one date requested, at least one service provider, and at least one location required of the at least one service (clients [0037] – [0039], maintenance requests [0005], schedules [0057], locations [0059]).
Regarding claim 3, Alonso teaches:
The system of claim 2, wherein the order management module is configured to facilitate the communication of the at least one customer, the at least one client, the at least one service provider and the at least one manager, wherein the access control module provides an order entry, an order management, an access control and a service provider information ([0036] – [0046]).
Regarding claim 4, Alonso teaches:
The system of claim 1, wherein the at least one apartment property is an apartment or a condo (real property).
Regarding claim 5, Alonso teaches:
The system of claim 1, wherein the service provider module has an availability, at least one task provided, a training record, a skill level, a primary service area and a current location of the at least one service provider ([0066] – [0067]).
Regarding claim 8, Alonso teaches scheduling maintenance staff and access controls:
The system of claim 1, wherein the fulfillment manager includes data specific to at least one service provider, at least one service to be provided, at least one service slot and date scheduled, at least one time slot, an access control information and a location required of service ([0066] – [0067]).
Regarding claim 9, Alonso teaches scheduling maintenance staff and capturing client incidents in combination with security and access tracking functions, but fails to expressly disclose:
The system of claim 1, wherein access control module allows the at least one client to define an at least one access time.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely.
Regarding claim 10, Alonso teaches scheduling maintenance staff and access control functionality including tours, but fails to expressly disclose:
The system of claim 1, wherein the access control system allows access to the at least one service provider only during periods when the at least one service provider is scheduled to provide an at least one service.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely and only allowing access when scheduled.
Regarding claim 11, Alonso teaches access control functionality, but fails to expressly disclose:
The system of claim 1, wherein the access control module is a pass code sent to a smart phone.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]) using a smart phone ([0031]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely and only allowing access when scheduled.
Regarding claim 12, Alonso teaches scheduling maintenance staff and access control functionality, but fails to expressly disclose:
The system of claim 11, wherein the pass code is only useable by one service provider for the at least one service slot and date scheduled by one customer.
However, Banczak teaches controlling property maintenance for scheduling maintenance tasks using passcode controlled locking devices (FIG. 10, [0056] – [0060]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the access control aspects of Banczak in the maintenance scheduling process of Alonso for the predictable advantage of controlling building access remotely and only allowing access when scheduled.
Regarding claim 13, Alonso teaches integrated electronic communication controls ([0036] – [0052]):
The system of claim 1, wherein the communication module includes a server using an electronic communication device to communicate with a customer electronic communication device, a client electronic communication device, a service provider electronic communication device, a manager electronic communication device.
Alonso fails to expressly disclose geo fence capabilities of the service provider device.
However, Phillips teaches geofencing for task assignment and notification purposes, including the use of various specific wireless technologies (ABSTRACT, [0090], FIG. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the geolocation tracking processes and geofencing for tasks of Phillips in the service provider device of Alonso for the predictable benefit of alerting the service provider of tasks when they are near the location the tasks are to be performed.
Regarding claim 14, Alonso teaches wireless communication, but fails to expressly disclose:
The system of claim 13, wherein the electronic communication device communications using protocol is selected from the group consisting of Wi/FI, Zigbee, Z-Wave, Bluetooth, XHTML Basic, Nokia's XHTML Mobile Profile, and WAP by the Open Mobile Alliance.
However, Phillips teaches geofencing for task assignment and notification purposes, including the use of various specific wireless technologies (ABSTRACT, [0090], FIG. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the geolocation tracking processes and geofencing for tasks of Phillips in the service provider device of Alonso for the predictable benefit of alerting the service provider of tasks when they are near the location the tasks are to be performed using any available wireless technology.

Regarding claim 15, Alonso teaches the limitations of the method claim similarly to the rejections of the system claim 1.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) in view of Phillips et al. (US 2018/0124564) and Banczak (US 2018/0350223) as applied to claim 1 above, and further in view of Leventhal (US 2008/0162249).

Regarding claim 6, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The system of claim 1, wherein the quota module has a listing of the at least one service provider that is available and eligible for at least one service slot in a given period.
However, Leventhal teaches managing service providers based on various criteria including availability and skill set ([0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider qualification information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.
Regarding claim 7, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The system of claim 1, wherein the scheduler module uses the service provider module and task quota module to select the at least one service provider.
However, Leventhal teaches managing service providers and automatically assigning providers to work orders ([0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider assignment information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US 2006/0064305) in view of Phillips et al. (US 2018/0124564) and Banczak (US 2018/0350223) as applied to claim 15 above, and further in view of Leventhal (US 2008/0162249).

Regarding claim 16, Alonso teaches scheduling maintenance staff, but fails to expressly disclose:
The method of claim 15, wherein the scheduler module includes an algorithm where at least one trained service provider is assigned a weighted value based on a skill level, a primary location and a work location for the at least one trained service provider.
However, Leventhal teaches managing service providers based on various criteria including availability, location, and skill set ([0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the specific service provider qualification information as disclosed by Leventhal in the scheduling method of Alonso for the predictable advantage of improving provider and incident matching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624